UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1427



MARK L. BRIGGS,

                                              Plaintiff - Appellant,

          versus


BOYS AND GIRLS CLUB OF CHARLOTTESVILLE/
ALBEMARLE; HAROLD YOUNG; DAVE BONEBRAKER;
LUCKY HARRIS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. James C. Turk, District
Judge. (CA-97-130-3)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark L. Briggs, Appellant Pro Se. Paul Clinton Harris, Sr., Char-
lottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mark L. Briggs appeals the district court’s order granting

summary judgment for Defendants in his action alleging that his

termination from employment with the Boys and Girls Club of Char-

lottesville was discriminatory.          We have reviewed the record and

the   district   court’s   opinion   and    find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Briggs v. Boys and Girls Club, No. CA-97-130-3 (W.D. Va. Mar. 10,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                     2